DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 8/15/2022 is acknowledged.  The traversal is on the grounds that (1) no undue search and/or examination burden would be present if restriction between the inventions and species were not required and (2) “an overwhelming majority of references relevant to Group II would likely be uncovered during a search of Group I due to the significant overlap in structures recited”. The Examiner respectfully disagrees. Regarding traversal (1), undue search and/or examination burden would be present between the inventions due to their different classification and due to their different fields of search and different search strategies/queries (due to Group I’s search being limited to use in the vasculature and Group II’s search exploring use in other body systems, for example); undue search and/or examination burden would be present between the inventions due to their different fields of search and different search strategies/queries (due to the different Species being located in different positions relative to the tubular body (for example, inside or outside the tubular body) and having different structural characteristics (for example, the lumen structure being inflatable or not). Regarding traversal (2), Group I would not require using search queries directed to vasculature use or independent flexing of the inflation lumen relative to the tubular body and would not require searching subclasses devoted to vasculature use, as would be required by a search of Group II; therefore, “an overwhelming majority” of references relevant to Group II (which requires used in a patient’s vasculature and independent flexing of the inflation lumen relative to the tubular body) would likely not be uncovered during a search of Group II (which does not require these features). Pursuant to 37 CFR 1.142(b), claims 4 and 10-16 have been withdrawn from further consideration as being drawn to a nonelected species and claims 17-20 have been withdrawn from further consideration as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
Reference characters "113" and "115" both appear to designate the balloon in Fig 1 even though the specification sets forth that reference character “115” designates the substantially tubular body. 
The reference line corresponding to reference character “D1” in Fig 4A does not correspond to the dashed line intended to designate “first diameter D1”.
Reference characters “115” and “126” both appear to designate the same structure in Fig 5A even though the specification sets forth that reference character “115” designates the “substantially tubular body” and reference character “126” designates the “side of the outer surface 124 of the tubular body”.
The reference lines corresponding to reference character “122” in Fig 5A and in Fig 5C do not point to the same structures, with only one of the lines pointing to the “support structure”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: A “substantially tubular body” of the balloon guide catheter is introduced in Para 44, but is often referred to as “the tubular body” throughout the following disclosure. The exclusion of the term “substantially” changes this “body” from having to be mostly tubular to completely tubular, rendering it unclear whether the “body” is intended to be mostly tubular in shape (i.e. “substantially tubular”) or to be completely tubular in shape (i.e. “tubular”). Since the “body” is introduced as being a “substantially tubular”, the remainder of the specification should be amended to replace the phrase “the tubular body” with the phrase “the substantially tubular body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1, 6, 7 and 9: Claim 1 introduces “a substantially tubular body” on line 2 but the remainder of claim 1 as well as claims 6, 7 and 9 refer to this same element as “the tubular body”. The exclusion of the term “substantially” changes the “body” from having to be mostly tubular to completely tubular, rendering it unclear whether the “body” is intended to be mostly tubular in shape (i.e. “substantially tubular”) or to be completely tubular in shape (i.e. “tubular”). For the sake of examination, the “body” is interpreted as being “substantially tubular”. Accordingly, it is suggested to amend claims 1, 6, 7 and 9 to recite “the substantially tubular body”. Claims 2, 3, 5 and 8 are rejected due to their dependence on claim 1.  
Re claims 6 and 7: Claims 6 and 7 recite, respectively, “the second portion [of the substantially tubular body] being under the balloon” and “a flexible portion [of the tubular body distal end] disposed under the balloon”. However, as used in these limitations, it is unclear whether the term “under” is to be interpreted as referring to a position outside of and below the balloon 113 in Fig 1 or to a position inside the balloon 113 in Fig 1.  For the sake of examination, the term “under” is interpreted as referring to being within the balloon. Accordingly, it is suggested to replace the term “under” in each of claims 6 and 7 with the term “within”. 
Re claim 8: Claim 8 recites “an inflation diameter”. However, it is not clear if this “inflation diameter” is intended to be a diameter of the “inflation lumen” or some other diameter. For the sake of examination, it is interpreted as being a diameter of the “inflation lumen”. Accordingly, it is suggested to amend claim 8 to recite “a diameter of the inflation lumen”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (PG PUB 2007/0073269).
Re claim 1, Becker discloses a balloon guide catheter 390 (Fig 2D; it is noted that all reference characters refer to Fig 2D unless otherwise noted) comprising: a substantially tubular body 391 comprising: an inner hollow lumen (the lumen formed by the structure of “conduit 391” itself, as seen in Fig 2D; the Examiner notes that a “lumen”, as known in the art, is not a tubular structure itself but rather the passageway through the tubular structure); and a tubular body distal end (the entire portion of 391 that lies within and extends distally from balloon 394 in Fig 2D); an inflation lumen (the lumen formed by the structure of “conduit 392” itself, seen but not labeled in Fig 2D; again, the Examiner notes that a “lumen”, as known in the art, is not a tubular structure itself but rather the passageway through the tubular structure) comprising: an inflation lumen distal end (the entire portion of the “inflation lumen” that lies within balloon 394 in Fig 2D) in connection with the tubular body approximate the tubular body distal end (as seen in Fig 2D; it is additionally noted that all components of the balloon guide catheter 390 are “in connection with” each other either directly or indirectly); and a proximal section (the entirety of the “inflation lumen” extending proximally from the distal end of balloon 394 as seen in Fig 2D) extending a majority of a length of the tubular body (as seen in Fig 2D) and being movable in relation to the tubular body (as seen in Fig 2D, at least a proximal portion of the inflation lumen extends proximally out of the tubular body 391 and therefore this portion of the “proximal section” is movable in relation to the tubular body); and a balloon 394 in fluid communication with the inflation lumen distal end (as seen in Fig 2D; Para 98).  
Re claim 2, Becker discloses that the inflation lumen comprises an inflation diameter less than a lumen diameter of the inner hollow lumen (as seen in Fig 2D,2E).
Re claim 3, Becker discloses that the inflation lumen is located within the inner hollow lumen (as seen in Fig 2D,2E; Para 98, “mounted internally within the first conduit”).
Re claim 5, Becker discloses that the balloon is affixed approximate the tubular body distal end (as seen in Fig 2D).
Re claim 8, Becker discloses that an inflation diameter (of the inflation lumen) is less than a lumen diameter of the inner hollow lumen (as seen in Fig 2D,2E).
Re claim 9, Becker discloses that the inflation lumen is at least partially eccentric to the tubular body (as seen in Fig 2D,2E; wherein the term “eccentric” is defined by Merriam Webster dictionary to mean “located elsewhere than at the geometric center”1 and the inflation lumen is seen in Fig 2D,2E as not being in the geometric center of the tubular body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (PG PUB 2007/0073269) in view of Burnside et al. (PG PUB 2006/0276746).
Re claim 6, Becker discloses that the tubular body has a wall with a first portion that is in a proximal direction from the balloon  (the “first portion” being the entirety of the tubular body 391 that extends proximal from the proximal end of the balloon 394 in Fig 2D) and a second portion that is under the balloon (the “second portion” being the entirety of the tubular body 391 that lies within and extends distally from the balloon 394 in Fig 2D), but does not explicitly disclose that the wall has a thickness that tapers from a wider thickness at the first position to a narrower thickness at the second position. Burnside, however, teaches a balloon guide catheter 10 (Fig 3A,4A,; it is noted that all reference characters cited below refer to Fig 4A unless otherwise noted) comprising a substantially tubular body 12+28 (wherein portion 12 is seen but not labeled in Fig 4A; labeled in Fig 3A), an inflation lumen 16, and a balloon 22 in fluid communication with the inflation lumen (as seen in Fig 4A; Para 39), wherein the tubular body comprises a wall thickness that tapers from a wider thickness at a first position (the “first position” being just proximal to surfaces 30/40 in Fig 4A) to a narrower thickness at a second position (the “second position” being any position along the length of structure 28 in view of Para 39 that states “sealing surface 30 and receiving surface 40 […] may each be at least partially conical or tapered”), the first position being in a proximal direction from the balloon (as seen in Fig 4A, the “first position” is proximal to surfaces 30/40 and thus proximal from the balloon) and the second position being under the balloon (as seen in Fig 4A, the entirety of structure 28 lies underneath the balloon 22) for the purpose of reducing the amount of force required to insert the guide catheter (Para 29). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Becker to include the tubular body with a wall thickness that tapers from a wider thickness proximal from the balloon to a narrower thickness under the balloon, as taught by Burnside, for the purpose of reducing the amount of force required to insert the guide catheter (Para 29).  
Re claim 7, Becker discloses that the tubular body distal end includes a flexible portion disposed under the balloon (as seen in Fig 2D), but does not explicitly disclose that the flexible portion is more flexible than a portion of the tubular body approximate the balloon and in a proximal direction from the balloon. Burnside, however, teaches a balloon guide catheter 10 (Fig 3A,4A; it is noted that all reference characters cited below refer to Fig 4A unless otherwise noted) comprising a substantially tubular body 12+28 (wherein structure 12 is seen but not labeled in Fig 4A; portion 12 is labeled in Fig 3A) with a tubular body distal end (the section of 12+28 that is seen in Fig 4A), an inflation lumen 16, and a balloon 22 in fluid communication with the inflation lumen (as seen in Fig 4A; Para 39), wherein the tubular body distal end includes a flexible portion 28 disposed under the balloon (as seen in Fig 4A), the flexible portion being more flexible than a portion (the portion of structure 12 seen in Fig 4A) of the tubular body approximate the balloon and in a proximal direction from the balloon (as seen in Fig 4A, the flexible portion 28 has a thinner wall thickness than the portion of structure 12 seen in Fig 4A; since they are made of the same material (Para 28, “tip region 28 may be integrally formed with body region 12”), one of ordinary skill in the art would recognize that the portion with the narrower wall thickness is more flexible than the portion with the thicker wall thickness) for the purpose of reducing the amount of force required to insert the guide catheter (Para 29). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Becker to include the tubular body with a portion under the balloon that is more flexible than a portion proximal to the balloon, as taught by Burnside, for the purpose of reducing the amount of force required to insert the guide catheter (Para 29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doherty (US Pat 3,402,718), Dye et al. (US Pat 3,742,960), Kornblum et al. (US Pat 4,019,515), Dastgeer (US Pat 4,596,554), and Weinberger et al. (US Pat 6,217,503) each disclose a balloon guide catheter that reads on at least independent claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “eccentric”. Merriam-Webster Online Dictionary. Accessed 8/22/2022. <http://www.merriam-webster.com/dictionary/eccentric>